SECOND AMENDMENT TO PURCHASE AGREEMENT


THIS SECOND AMENDMENT TO PURCHASE AGREEMENT (the "Amendment") is made as of July
29, 2008, by and between (i) DTC PARTNERS, LLC, a Virginia limited liability
company (“Seller”), and (ii) NATIONAL RURAL UTILITIES COOPERATIVE FINANCE
CORPORATION, a District of Columbia cooperative association  (“Purchaser”).


RECITALS:


A.           Seller and Purchaser entered into that certain Purchase Agreement
dated May 2, 2008 (the “Original Agreement”), as amended by that certain First
Amendment to Purchase Agreement dated June 30, 2008 (the “First Amendment”, and
collectively, the “Agreement”), by which Seller agreed to sell and Purchaser
agreed to purchase either the Option 1 Parcel (as defined in the Agreement) or
the Option 2 Parcel (as defined in the Agreement), constituting a part of
approximately 189.51 acres of unimproved land owned by Seller located near the
intersection of Route 7 and Route 28 in Loudoun County, Virginia comprising a
portion of the "Dulles Town Center Project" and known as Tax Map 80-102A (GPIN
No. ###-##-####), all as more particularly described in the Agreement.


B.           Seller and Purchaser desire to amend the Agreement to extend the
period to agree on the term of the Pond Easement agreement, the Proffer
Allocation  and Infrastructure Agreement and the Century Boulevard Easement
Agreement, among other things, as more fully set forth in this Amendment.
 
AGREEMENT:


NOW, THEREFORE, in consideration of the mutual rights and obligations hereunder,
Seller and Purchaser hereby agree as follows:


1.
Agreement.   The parties agree that the Agreement is in full force and effect,
unamended except as expressly set forth in this Amendment.  All defined terms
used herein and not otherwise defined shall have the meanings given them in the
Agreement.

 
2.
Due Diligence Period. Seller and Purchaser acknowledge that the Due Diligence
Period expired on July 10, 2008.



3.
Conditions Precedent.  Seller and Purchaser agree to further extend the deadline
by which the form and substance of the Pond Easement Agreement, the Proffer
Allocation and Infrastructure Agreement and the Century Boulevard Easement
Agreement, are to be finalized.  In connection therewith, and notwithstanding
any other provisions in the Agreement to the contrary, Sections 9(i), 9(k) and
9(m) of the Agreement, as previously amended by the First Amendment, are hereby
amended to provide that Seller and Purchaser shall have until August 12, 2008 to
agree on the form and substance of (i) the Pond Easement Agreement, (ii) the
Proffer Allocation and Infrastructure Agreement and (iii) the Century Boulevard
Easement Agreement.  If Seller and Purchaser, acting in good faith, are unable
to agree on the form and substance of the aforesaid agreements on or

 
 

--------------------------------------------------------------------------------

 
 
 
before August 12, 2008, then either party may terminate the Agreement, in its
sole and absolute discretion, by giving the other party and the Escrow Agent
written notice thereof and the Agreement shall terminate effective on the date
of such written notice.  If a termination notice is timely delivered in
accordance with this Section 3, the Escrow Agent shall promptly return the
Initial Deposit and the Additional Deposit to Purchaser and the Agreement shall
be terminated as provided for in Section 3(d) of the Agreement.

 
5.
Ratification.  Except as specifically modified herein, all terms and conditions
of the Agreement are hereby ratified by the parties hereto and shall remain in
full force and effect.  In the event that any terms of this Amendment shall
conflict with the terms of the Agreement, the terms of this Amendment shall
prevail.  All references herein to the “Agreement” shall mean the Agreement as
amended by this Amendment. All terms used herein and not otherwise defined
herein, shall have the same meanings as when used in the Agreement. This
Amendment may be executed in counterparts and/or with counterpart signature
pages, all of which together shall constitute a single agreement.





 






[Signatures on following page. ]
 
 
-2-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned parties have executed this Amendment as of
the day and year first above stated.


 
SELLER
 
DTC PARTNERS, LLC


By:            Lerner Enterprises, LLC, its
           Authorized Member
 
  By:  /s/ MARK D. LERNER
 
Name: Mark D. Lerner
 
Title:  Manager
 
Date of Signing: August 1, 2008
 


 
PURCHASER
 
NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION


By:           /s/ JOHN T. EVANS
Name: John T. Evans
Title: Senior Vice President
 
Date of Signing: July 29, 2008
 
 
-3-